Exhibit Exhibit 21 THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC. AND SUBSIDIARIES State of Incorporation-Maryland Date of Incorporation-May 29, 1925 Name Changed-July 30, 1958 The Stock of all subsidiaries is 100% owned or controlled by the parent company except as denoted below and in the case of a few subsidiaries where nominal qualifying shares are held in the names of subsidiary officers and/or directors in trust.No shares of any subsidiary's stock are subject to options. COMPANIES STATE INCORPORATED COMMON PARENT THE GREAT ATLANTIC & PACIFIC TEA COMPANY,INC. Maryland SUBSIDIARIES A & P BERMUDA LIMITED Bermuda A & P HUNGARY Hungary BEST CELLARS, INC. New York BEST CELLARS MASSACHUSETTS, INC. Massachusetts BEST CELLARS VA, INC. Virginia GRAPE FINDS LICENSING CORP. District of Columbia GRAPE FINDS AT DUPONT, INC. District of Columbia BEST CELLARS DC, INC. District of Columbia BEST CELLARS LICENSING CORP. New York COMPASS FOODS, INC. Delaware FOOD BASICS, INC Delaware ONPOINT, INC. (F/K/AHAMILTON PROPERTY I, INC.) Delaware HOPELAWN PROPERTY I, INC. Delaware KOHL’S FOOD STORES, INC. Wisconsin THE SOUTH DAKOTA GREAT ATLANTIC & PACIFIC TEA CO., INC. South Dakota KWIK SAVE INC. Pennsylvania LO-LO DISCOUNT STORES, INC. Texas MONTVALE HOLDINGS, INC. New Jersey SUPER FRESH FOOD MARKETS, INC. Delaware NORTH JERSEY PROPERTIES, INC. VI Delaware SUPER FRESH / SAV - A - CENTER, INC. Delaware SUPER MARKET SERVICE CORP. Pennsylvania SUPER PLUS FOOD WAREHOUSE, INC. Delaware 2008 BROADWAY, INC. New York BORMAN'S,INC. (DBA FARMER JACK) (All closed as of July 7, 2007) Delaware BEVLTD. Delaware FARMER JACK'S OF OHIO, INC. Ohio SEG STORES, INC. Delaware SHOPWELL, INC. (DBA FOOD EMPORIUM) Delaware AMSTERDAM TRUCKING CORPORATION (F/K/A/DAITCH CRYSTAL DAIRIES, INC. New York CLAY-PARK REALTY CO., INC. New York GRAMATAN FOODTOWN CORP. New York THE OLD WINE EMPORIUM OF WESTPORT, INC. F/K/A THE WINE EMPORIUM, INC. F/K/A SHOPWELL LIQUORS INC. Connecticut TRADEWELL FOODS OF CONNECTICUT, INC. Connecticut APW SUPERMARKET CORPORATION Delaware APW SUPERMARKETS, INC. New York WALDBAUM, INC. (DBA WALDBAUM, INC. AND FOOD MART) New York GREENLAWN LAND DEVELOPMENT CORP. New York LBRO REALTY, INC. New York McLEAN AVENUE PLAZA CORP. New York SPRING LANE PRODUCE CORP. New York PATHMARK STORES, INC. Delaware AAL REALTY CORP. New York ADBRETT CORP. Delaware BERGEN STREET PATHMARK, INC. New Jersey BRIDGE STUART INC. New York EAST BRUNSWICK STUART LLC Delaware LANCASTER PIKE STUART, LLC Delaware MAC DADE BOULEVARD STUART LLC Delaware MILIK SERVICE COMPANY, LLC Virginia PLAINBRIDGE LLC Delaware SUPERMARKETS OIL COMPANY, INC. New Jersey UPPER DARBY STUART, LLC Delaware ST. PANCRAS TOO, LIMITED Bermuda
